Callahan, J.
(concurring). While I am of the opinion that New York law controls the ultimate question of revocation, that question cannot be resolved without first determining what persons are beneficially interested in the trust. This task of construction requires an inquiry into the “ effect ” of the instrument, which question is controlled by New Jersey law under the terms of the document.
The issue of foreign law being one of fact, we cannot pass on this controversy without a statement setting forth as a fact what that law is.
Martin, P. J., Townley, Glennon and Cohn, JJ., concur in Per Curiam opinion; Callahan, J., concurs in separate opinion.
Submission of controversy unanimously dismissed without prejudice and without costs. Settle order on notice. [See post, p. 928.]